Citation Nr: 0517479	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  02-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable evaluation for residuals of 
rheumatic fever.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to November 
1943.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The case was remanded in November 2003 for further 
development.  It is noted that a separate 20 percent rating 
has been assigned for multiple joint inflammation with 
arthritis.  The residuals of rheumatic fever as originally 
rated, and as discussed herein revolve around cardiovascular 
manifestations.

A motion to advance this case on the Board's docket received 
in May 2005 has been granted under the authority of 
38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  All pertinent notification and evidentiary development 
necessary for disposition of the issue have been 
accomplished.

2.  The veteran has a history of rheumatic fever in service 
with no currently demonstrated residuals.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of rheumatic fever are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

In the rating decision, statement of the case, and 
supplemental statement of the case of October 2004, as well 
as in a July 2000 letter, January 2004 VCAA letter, and 
February 2005 notification letter, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim, the specific information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit if he did 
not desire VA to obtain the evidence on his behalf. Although 
VA has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the VA to obtain such evidence. 
The Board is satisfied that the veteran was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes in accordance with 38 U.S.C.A. § 5103(a) 
and Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004), the 
RO provided the initial notice required under the VCAA and 
readjudicated the veteran's claim in October 2004, after 
further development.

The record also reflects that the service medical records and 
all post-service medical evidence identified by the veteran 
have been obtained. In addition, the veteran has been 
afforded appropriate VA examinations, with opinions pertinent 
to his claim. The case was remanded in November 2003 for 
further development and re-evaluation. Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim. 
The Board is also unaware of any such evidence. Accordingly, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
of no prejudice to the veteran, and are not of sufficient 
significance to warrant another remand and further delay of 
the appellate process. See Bernard v. Brown, 4 Vet. App. 384 
(1993). Accordingly, with regard to the issue decided herein, 
the Board is satisfied that no further development of the 
record is required prior to adjudication of this claim.

II. Factual Background

The evidence includes medical examinations and records 
pertinent to various conditions. Only the salient records 
will be discussed below.

The service medical records reflect that the veteran was 
hospitalized in July 1943 and diagnosed with acute rheumatic 
fever and tachycardia. His hospital discharge showed 
diagnosis of rheumatic fever manifested by polyarthritis and 
involvement of the myocardium by the disease process. He was 
discharged from service in November 1943 on disability, and a 
discharge procedure summary noted a diagnosis of rheumatic 
fever manifested by fever and joint pains, myocarditis 
secondary to rheumatic fever manifested by AV block.

A December 1943 rating decision granted service connection 
for rheumatic fever with involvement of the myocardium, 
evaluated as 30 percent disabling.

A May 1947 VA heart examination showed diagnoses of Rheumatic 
Fever, mitral incompetence, mitral stenosis, Class IA, and in 
August 1947, the rating was reduced to 10 percent effective 
November 1, 1947. 

A November 1950 VA examination showed aching in legs, but 
cardiac examination was noted as entirely negative 
clinically, with no murmurs, dyspnea, cyanosis, venous 
engorgement, heart failure, or finger clubbing. Rhythm and 
rate were normal. It was noted that no clinical 
manifestations of heart disease were found, and there was no 
valvular damage. A. November 1950 rating assigned a 
noncompensable rating, which has remained unchanged.

The veteran filed his claim for an increased rating in June 
2000. In an August 2000 statement, he reported multiple joint 
pain and cardiac sequelae of heart attack and triple bypass 
surgery, which he attributed to the incident of rheumatic 
fever in service.

An August 2000 statement from the veteran's spouse attested 
to his medical problems, and multiple joint pains over the 
years since service.

In an August 2000 statement, a private physician, Dr. W. 
reported treating the veteran for cardiac problems and 
chronic joint pains resulting in sleep loss and discomfort. 
The physician related the veteran's reports of rheumatic 
fever in service, and opined that rheumatic fever can cause 
cardiac difficulties. The physician indicated that it was 
reasonably possible that the veteran's joint pains are the 
result of rheumatic fever during his time in military 
service.

A September 2000 private electrocardiogram (EKG) reported 
that during continuous EKG monitoring and frequent blood 
pressure determination, the veteran exercised to the 
completion of 11 minutes 35 seconds, according to the Bruce 
protocol. He stopped due to shortness of breath and fatigue, 
and no chest pain occurred. The examiner noted heart rate 
rose from 56 at rest to 144, and there were no significant 
ST-T wave changes. There was a short burst of 
supraventricular tachycardia (SVT), rate of approximately 200 
that lasted three to four beats at peak exercise. Impression 
included abnormal baseline electrocardiogram, good exercise 
duration and maximum heart rate response, and no symptoms of 
exercise-induced coronary artery ischemia.

The veteran underwent VA contract examination in September 
2000 by Dr. S., D.O., who is noted in the examination report 
as an osteopathic physician and surgeon, Board Certified in 
Family Practice. The physician related a history of rheumatic 
fever in service, to which the veteran attributed his current 
heart condition. The veteran reported chest pain and dyspnea 
in 1997, and a heart attack in December 1998. He reported an 
angiogram in January 1999 which revealed occlusion of the 
coronary arteries necessitating coronary artery bypass graft 
(CABG) times three in January 1999, and indicated that the 
doctors were not in agreement as to whether it was a sequela 
of rheumatic fever in service. The veteran also reported a 
history of multiple joint pains since separation from service 
in 1943.

Heart examination revealed regular rate of 66 bpms with 
systolic murmur 1/6, typical of rheumatic fever valvular 
lesions on the mitral valve. No skip nor rub ausculted. 
Normal S1 and S2 were physiologically split, without abnormal 
S3 or S4 present. PMI was at the 5th intercostal 
space/midclavicular line. Peripheral pulses were palpable on 
all extremities. Extremities were devoid of edema. Diagnostic 
x-rays revealed no acute cardiopulmonary disease. Stress 
testing showed an EKG with nonspecific ST-T wave 
abnormalities, borderline bradycardia. Impression was 
abnormal EKG at Baseline; good exercise duration with maximum 
heart rate response; no symptoms of exercise-induced coronary 
artery ischemia with SVT infrequent. Diagnosis was rheumatic 
fever/mitral valve disease, multiple joint inflammatory 
syndrome as sequelae of rheumatic fever, and cardiac sequelae 
of coronary artery disease status post myocardial infarction 
and CABG times three. Dr. S. concluded as follows: 

". . . . The Rheumatic Fever 
is most likely the cause of his 
cardiac condition as his case is at 
a time in medicine when penicillin 
was not readily available to all 
patients. It is determined that his 
present mitral murmur, and 
brady/tachy syndrome are most 
likely a component of the residuals 
of his endocarditis of Rheumatic 
Fever. The veteran is also 
experiencing the migratory joint 
syndrome typical of chronic 
Rheumatic conditions and residual 
of Rheumatic Fever. His X-rays do 
not give evidence of any other form 
of arthritis present beyond 
inflammatory arthritis typical of 
RF."

In a February 2001 rating decision, the RO granted service 
connection for multiple joint syndrome, and noted that the 
issue of cardiac complications of rheumatic fever was 
deferred pending examination and opinion by a specialist as 
to etiology.

In April 2001, the veteran underwent VA contract examination 
by a physician specializing in cardiovascular disease and 
internal medicine. At the time of examination, the veteran 
was 76 years old. The physician reported by way of history 
that the veteran had documented heart troubles about seven 
years prior, and on December 1998 had sustained myocardial 
infarction of uncertain location and ended up having cardiac 
catheterization and triple bypass procedure in January 1999. 
Shortly thereafter, he developed deep venous thrombosis in 
the left leg and pulmonary embolism, and was heparinized with 
Coumadin until a few months prior. He was currently 
maintained on aspirin. The examiner noted that, 
interestingly, the veteran had denied chest pains in the past 
up until he had his heart attack, and he has not had angina 
pectoris or overt congestive heart failure (CHF).

The examiner noted that old medical records were reviewed. 
Physical examination revealed blood pressure as 120/60 
recumbent, and 96/56 standing. Heart rate was about 52 bpms 
and slightly irregular, respiration was 16 per minute and 
regular. Heart examination reflected that PMI was not felt 
and heart sounds were normal with a soft S4 gallop. There 
were no murmurs, clicks, or rubs. Pertinent ancillary studies 
included EKG which showed evidence of sinus bradycardia with 
an old inferior wall myocardial infarction and possibly 
associated left anterior hemiblock. Stress test indicated 
patent grafts. Echocardiogram showed normal size cardiac 
chambers, mildly fibrotic aortic cusps with a mildly dilated 
aortic root. Mild IVSH, normal pericardium, normal RVWM, 
still normal LVWM (Ejection Fraction from 58%), and 
technically difficult to do due to a small echo precordial 
window. Cardiac color and/or Doppler revealed normal RA mean 
pressures, and normally functioning cardiac valves. 

The clinical impression was arteriosclerotic heart disease 
with old inferior wall myocardial infarction; status post 
triple CABG since January 1999; and sinus bradycardia with 
occasional premature ventricular contractions and a history 
of supraventricular tachycardia; status post rheumatic fever, 
relatively stable. The physician noted that there was no 
clinical evidence of rheumatoid heart disease by clinical 
auscultatory phenomenon.

The examiner noted as follows:

"The patient appears to be mildly 
disabled regarding his 
cardiovascular status, primarily a 
combination of benign arrhythmias 
and anxiety. He does not have any 
angina pectoris at this time. It is 
not likely that his cardiac 
arrhythmia has anything to do with 
rheumatic heart disease in the 
absence of heart murmur or high 
degrees of heart block. There is no 
evidence of active rheumatic 
carditis. Based on my clinical 
expertise, it is my opinion that it 
is [sic] there is no relationship 
between his rheumatic fever and his 
coronary artery disease. Although 
the patient tolerated about 12.9 
METS of physical activity on the 
stress test, taking in to account 
his history of myocardial 
infarction and CAD, his estimated 
METS level is 4.0-5.0."

In a June 2001 rating decision, the RO continued the 0 
percent evaluation, finding that this was appropriate in 
the absence of valvular lesions or dyspnea, fatigue, 
angina, syncope, or continuous medication required for 
control.

In January 2002, the veteran submitted additional evidence, 
reflecting continuing cardiac treatment from November 1997. 
He submitted excerpts of the rating decision, highlighting 
the opinions of his private physicians, and the results of 
his September 2000 stress test. 

In an April 2002 VA Form 646 and statement, it was asserted 
that the veteran warranted at the least, a 10 percent 
rating was warranted because Dr. S. found systolic murmur 
typical of rheumatic fever valvular lesions on the mitral 
valve. He asserted that in his April 2001 examination he 
was noted to have slightly irregular heart rate, and 
evidence of bradytachycardia with old inferior wall 
myocardial infarction and possible associated left anterior 
hemiblock.

The Board remanded the case in November 2003 for further 
development, reexamination, and opinion. 

On February 2004 VA heart examination it was noted that the 
veteran was then 80 years old. The examiner reported the 
veteran's history, and additionally noted that after his 
CABG in January 1999, he developed deep vein thrombosis 
(DVT) for which he was heparinized, and subsequently 
developed dysrhythmia with supraventricular tachycardia 
which was noted on exercise treadmill testing and was 
treated with Digoxin. The examiner noted that the veteran's 
ejection fraction was normal, and subsequent 
echocardiography failed to reveal any evidence of valvular 
heart disease. The veteran was noted as having a family 
history of cardiac disease in both parents.

The VA examiner reported that the most recent stress EKG was 
normal from the veteran's cardiologist. Diagnoses included 
CAD, multivessel coronary artery disease, status post three-
vessel CABG utilizing the left saphenous vein, and history 
of rheumatic fever without cardiac valvular sequelae. The 
examiner reported that the veteran's claims file had been 
reviewed, cardiac history noted, and that the veteran had 
had several studies, including echocardiography, which have 
revealed no evidence of valvular dysfunction, specifically 
the absence of valvular vegetation typically seen in 
Rheumatic disease. The examiner opined as follows: 

" . . . I conclude that the 
veteran's rheumatic fever occurred 
without sequelae of structural 
heart disease and therefore, it is 
my opinion that the veteran suffers 
from arteriosclerotic heart 
disease, and not from rheumatic 
heart disease. The veteran's risk 
factors for coronary disease 
include advanced age, family 
history, and hyperlipidemia."


In a February 2005 statement, the veteran indicated that he 
had no further evidence or information to submit on his 
appeal. His case was then forwarded to the Board in May 
2005 for further adjudication.

In various statements, including his most recent Brief 
dated in May 2005, the veteran and his representative 
maintain that a compensable rating is warranted. 

III.  Analysis

The veteran essentially contends that the currently assigned 
0 percent rating does not adequately reflect the severity of 
his service-connected residuals of rheumatic fever.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected residuals of rheumatic fever 
disability has been rated using the criteria of 38 C.F.R. § 
4.104, Diagnostic Code (DC) 7000, which pertains to valvular 
heart disease, including rheumatic heart disease. The Board 
notes that the regulations regarding cardiovascular disorders 
were revised effective January 12, 1998. However, the former 
criteria are not applicable here since the veteran filed his 
claim in June 2000, after the effective date of the 
revisions.

Under DC 7000, a 10 percent rating is warranted where a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or where continuous medication is required. A 30 percent 
rating is warranted where a workload of greater than five 
METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year, where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. A 100 percent rating is 
warranted for chronic congestive heart failure, where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

1 MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. 
§ 4.104, Note (2) (2004).

In the present case, the determinative issue is what are the 
identifiable residuals of rheumatic fever affecting his 
cardiac status.  The overwhelming competent evidence is to 
the effect that there are no current clinical symptoms 
causing any heart disability related to the rheumatic fever.  
The cardiac pathology identified is related to coronary 
artery disease for which service connection is not in effect.  
As such, those manifestations are not for consideration when 
rating the service-connected pathology. 

The record reflects that on VA examination in 1950, he had no 
valvular condition or murmur, and there is no evidence of 
cardiac disability currently related to the rheumatic fever.  
In 1997 the veteran complained of cardiac manifestations. 
Although the record contains a statement from private 
physician Dr. W. that rheumatic fever can cause cardiac 
disabilities, this statement is speculative at best, and does 
not specifically associate the veteran's current cardiac 
disease with rheumatic fever in service. Although Dr. S. 
concluded there was evidence of sequelae of rheumatic fever, 
and related the veteran's current cardiac disability to 
rheumatic fever in service, it is notable that on EKG stress 
testing in September 2000, no heart murmur was noted, and no 
abnormalities attributed to valvular disease. Further, Dr. S. 
is an osteopathic surgeon and physician, not a cardiovascular 
specialist. Thus, although she performed the general medical 
examination and concluded that the veteran had a diagnosis of 
rheumatic fever/mitral valve disease with current 
manifestations, more recent findings in April 2001 and 
February 2004 of the cardiovascular disease specialists, are 
entitled to greater weight. These physicians found that there 
was no evidence of active rheumatic carditis in the absence 
of heart murmur or high degrees of heart block, and that 
there was no evidence on echocardiography of valvular 
dysfunction, specifically the absence of valvular vegetation 
typically seen in rheumatic disease. The physicians concluded 
that current sequelae of rheumatic fever were unlikely given 
the veteran's clinical picture. 

Thus, the evidence reflects no disability caused by the 
rheumatic fever.  The other manifestations are not for 
application, and thus, there is no basis for a compensable 
rating.

The veteran has submitted lay statements from his spouse, his 
representative, and himself, in support of his claim. 
However, it has not been shown that any of these persons has 
the medical expertise or training that would render him/or 
her competent to proffer medical opinions. In the absence of 
such competence, the statements are no more than unsupported 
conjecture, and lack probative value. See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 3 Vet. App. 492 (1992).

As regards an extraschedular rating, the Board notes that 
although the veteran's current cardiac disability required 
hospitalization and treatment, the record does not show this 
disability to be etiologically related to the service-
connected residuals of rheumatic fever. Thus there has been 
no showing that any service-connected residuals of rheumatic 
fever were unusual, required frequent hospitalization, or 
caused marked interference with employment prior to this 
date. Consequently, the Board finds no basis for further 
action with regard to an extraschedular evaluation. 

Since the preponderance of the evidence is against the claim 
for increased rating, the benefit of the doubt doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a compensable evaluation for residuals of 
rheumatic fever is denied


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


